         Case 2:20-cr-00155-KJD-EJY Document 11 Filed 03/17/21 Page 1 of 1




 1                         UNITED STATES DISTRICT COURT
 2                              DISTRICT OF NEVADA
 3
 4   UNITED STATES OF AMERICA,                     Case No. 2:20-cr-155-KJD-EJY-1

 5                 Plaintiff,
 6                                                 ORDER
            v.
 7
     YUEQING SONG,
 8
 9                 Defendant.
10
11          Based on the pending Stipulation of counsel, IT IS ORDERED that the
12   case is closed.
13          DATED this ____
                        17th day of March, 2021.

14
15                                         UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                             3
